 

Case 3:20-mj-O0004-UNA Document1 02/03/20 Page 1 of 3

AO 442 (Rev. 01/09) Arrest Warrant

 

UNITED STATES DISTRICT COURTS SEY EO asuat.

for the

2020 JAN Ib P 1: 02

ow HERA DISTRICT
United States of America OF MISSISSIPPI

v.

Northern District of Mississippi

Case No. 4:20CRO08

nd

JIMMY DEAN HUMPHREY

Defendant CO4¥? . O|| lo ‘ 04 40 DP
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) JIMMY DEAN HUMPHREY os
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment O Superseding Indictment O Information © Superseding Information © Complaint
Probation Violation Petition O) Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

FAILURE TO REGISTER AS SEX OFFENDER

  

A peputy Clerk

issuing officer's signature

Date: 01/15/2020

City and state: Oxford, Mississippi David Crews, Clerk of Court

Printed name and title

 

Return

 

This warrant was received on (dare) , and the person was arrested on (date)
al (city and state)

Date: /
Arresting officer 's signature

Printed name and title

 

 
 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

v. CRIMINAL NO. 4:20CRt?
18 U.S.C. § 2250(a)
JIMMY DEAN HUMPHREY
INDICTMENT
The Grand Jury charges that:
COUNT ONE

From on or about May of 2019, to on or about September of 2019, in the Northern District
of Mississippi and elsewhere, JIMMY DEAN HUMPHREY, defendant, being a person required
to register under the Federal Sex Offender Registration and Notification Act, did travel in interstate
commerce, and knowingly failed to update a registration as required by the laws of the State of
Mississippi and knowingly failed to register as a sex offender as required by the laws of the State
of Louisiana; all in violation of Title 18, United States Code, Section 2250(a).

A TRUE BILL

 

A. /s/ Signature Redacted

WILLIAM C. LAMAR FOREPERSON
UNITED STATES ATTORNEY
RECEIVED

JAN 15 2028

UNITED STATES DISTRICT COURT UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSI FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA
v. CRIMINAL NO, 4:20CR&
18 U.S.C. § 2250(a)

JIMMY DEAN HUMPHREY

PENALTIES

COUNT ONE

18 U.S.C. § 2250(a)

Not more than 10 years imprisonment 18 U.S.C. § 2250
Not less than 5 years and up to life supervised release 18 U.S.C. § 3583(k)
Not more than $250,000 fine 18 U.S.C. § 3571(b)G3)
$100 special assessment 18 U.S.C. § 3013(a)(2)(A)

SUSAN S. BRADLEY

MS Bar # 102629; TN Bar #018557
Assistant United States Attorney

Office of the United States Attorney
Northern District of Mississippi

Ethridge Professional Building

900 Jefferson Avenue

Oxford MS 38655-3608

telephone 662/234-3351, fax 662/234-0657
